SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 28, 2010 TimeShare Holdings, Inc. [Missing Graphic Reference] (Exact Name of Registrant as Specified in Its Charter) Nevada 333-148697 88-0476779 (State or Other Jurisdiction (Commission ( I.R.S. Employer of Incorporation) File Number) Identification No.) 2350 S. Jones Blvd. Ste 101 Las Vegas, NV (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:541-921-3903 [Missing Graphic Reference] Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended tosimultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Writteno communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Solicitingo material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) Pre-commencemento communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d -2(b)) Pre-commencemento communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e -4(c)) On November 30, 2010 the Board of Directors of TimeShare Holdings, Inc. approved Kent A. Strickler and Douglas R. Johnson as new board members. At the same time it was acknowledged that Frederick H. Conte had resigned from the board effective January 8, 2009 and Lynn Denton resigned from the board effective December 1, 2010. Mr. Conte and Ms. Denton resigned without animosity and the company thanks them for their service. On December 2, 2010 Global Renewable Energy Systems Inc., an Oregon Corporation, purchased 52,000,000 shares of TMSH stock and plans to move its shareholders, assets, and projects into the public company over the next few months.
